Citation Nr: 1027815	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than November 29, 2007, 
for the grant of total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 Regional Office (RO) in Muskogee, 
Oklahoma rating decision, which granted entitlement to TDIU, 
effective November 29, 2007.

The Veteran also had a hearing before the undersigned Veterans 
Law Judge in May 2010.  A transcript of this proceeding has been 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is presently service-connected for diabetes 
mellitus, type II, evaluated as 20 percent disabling from March 
28, 2005; status post coronary artery bypass graft, associated 
with diabetes mellitus, type II, evaluated as 30 percent 
disabling from July 1, 2005; depression, associated with status 
post coronary artery bypass graft, evaluated as 30 percent 
disabling from November 29, 2007; hypertension, associated with 
diabetes mellitus, type II, evaluated as 10 percent disabling 
from March 28, 2005; right and left lower extremity peripheral 
neuropathy, associated with diabetes mellitus, type II, each 
evaluated as 10 percent disabling from March 28, 2005; 
pseudophakia, both eyes, associated with diabetes mellitus, type 
II, evaluated as noncompensable from March 28, 2005; and 
peripheral vascular disease, associated with diabetes mellitus, 
type II, evaluated as noncompensable from November 17, 2006.  

2.  The preponderance of the evidence is against finding that the 
Veteran was unemployable as a result of service-connected 
disabilities prior to November 29, 2007.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 29, 2007 for the grant of a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2006-2007); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's 
disagreement with the initial rating decision that assigned the 
effective date for the TDIU.  Since the claim as to an earlier 
effective date is considered a "downstream" issue, a specific 
VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (If, in response to notice of its decision on a claim 
for which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue). 
 
Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a claim upon receipt of a 
notice of disagreement with the effective date assigned by a RO 
for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been made 
awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Nevertheless, the VCAA letter dated in 
December 2006 satisfied most or all of the above listed notice 
requirements.  Furthermore, it is clear from the statements of 
the Veteran and his representative that they understood how to 
substantiate the claim on appeal.  Thus, any error in the content 
or timing of notice is nonprejudicial. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA and service treatment records are in the file.  
In addition, the Board notes that records from the Social 
Security Administration (SSA) have also been obtained and 
associated with the claims file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  The Veteran has been provided 
multiple VA examinations to determine the current severity of his 
service-connected disabilities during the period under 
consideration.

Based on the foregoing, VA has sufficiently satisfied its duties 
to inform and assist the Veteran in the development of his claim, 
and he is not prejudiced by the Board considering the merits of 
the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

Earlier Effective Date for TDIU

The Veteran raised a formal claim for TDIU in November 2006.  As 
noted above, the Veteran was granted entitlement to TDIU in a 
March 2008 rating decision.  A notice of disagreement (NOD) was 
submitted in April 2008 with respect to the effective date 
assigned.  In September 2008, a statement of the case (SOC) was 
issued with respect to this issue.  The Veteran submitted a 
substantive appeal in October 2008.  The Veteran claims that an 
earlier effective date, prior to November 29, 2007, should be 
assigned for the grant of entitlement to TDIU.  

The evidence of record indicates that the Veteran has been 
unemployed since approximately June or July 2003, save for a one 
week period in 2005 from which job the Veteran claims to have 
been fired.  During the Veteran's May 2010 Board hearing, the 
Veteran and his representative argued that the effective date 
should be at least from November 17, 2006, the date of claim.  
The Veteran claims that his unemployment from 2003, and prior to 
November 29, 2007, was a result of his service-connected 
disabilities.  

A claim for TDIU is a claim for increased compensation if, as in 
this case, the "disability upon which entitlement to TDIU is 
based has already been found to be service connected."  Rice v. 
Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the 
assignment of an effective date is controlled by the criteria for 
assigning the effective date for an increased rating.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991). 
 
The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 125 (1997). 
 
The Court and VA General Counsel have interpreted the laws and 
regulations pertaining to the effective date for an increase as 
follows: If the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 
3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board notes that VA will grant a total rating for 
compensation purposes based on unemployability when the evidence 
shows that the Veteran is precluded, by reason of service-
connected disabilities, from obtaining and maintaining any form 
of gainful employment consistent with his or her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2006-
2007).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for benefits based on individual unemployability.  If 
there are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a). 
 
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities resulting 
from common etiology or a single accident; (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple 
injuries incurred in action; or (5) Multiple disabilities 
incurred as a prisoner of war.  Id. 
 
Initially, the Board notes that the Veteran was granted service 
connection for depression in a March 2008 rating decision, 
effective from November 29, 2007.  The Veteran has not appealed 
that determination and the November 29, 2007 effective date is 
now final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  As such, in order to receive a total disability rating 
under § 4.16(a) prior to November 29, 2007, it must be determined 
that the Veteran's service-connected disabilities rendered him 
unemployable as of some prior date without regard to any 
impairment caused by nonservice-connected disabilities, to 
include the Veteran's subsequently service-connected psychiatric 
disorder.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough; the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition, the Board notes that the Court has recently held 
that a request for TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.  In this 
case, the Veteran filed a claim for TDIU in November 2006 and 
during his May 2010 Board hearing the Veteran requested an 
effective date as of the date of his claim for TDIU.  Thus, the 
Board will consider the applicability for TDIU from that point.

With respect to the disabilities for which service connection was 
in effect prior to November 29, 2007, the Board notes that the 
Veteran's service-connected hypertension, heart disorder, eye 
disorder, and bilateral lower extremity peripheral neuropathy 
result from the Veteran's service-connected diabetes mellitus, 
type II.  In other words, the disorders result from a common 
etiology, in this case from exposure to herbicides in Vietnam.  
See 38 C.F.R. § 4.16(a).  The combined rating of the disorders, 
including the service-connected diabetes mellitus, type II, is 60 
percent.  Therefore, the Veteran meets the schedular requirement 
of one disability rated as 60 percent.

The determinative issue then becomes whether the Veteran's 
service-connected disabilities, alone, rendered him incapable of 
securing or maintaining substantially gainful employment prior to 
November 29, 2007.  Based on consideration of the entire claims 
file, the Board concludes they did not.

The evidence of record indicates that the Veteran's last full 
time job ended in approximately July 2003 because the Veteran 
resigned.  In addition, the Veteran was employed for one week 
January 2005, but was not retained further as the work was 
project and time-based.  VA treatment records prior to November 
29, 2007 indicate ongoing treatment for diabetes mellitus, 
hypertension, and heart problems.  VA mental health treatment 
records from July 2004 indicate that the Veteran reported 
fluctuating energy levels, that he didn't enjoy things the way he 
used to, and to sleeping only two hours at a time and sometimes 
only four hours per night.  Treatment records from March 2005 
onward indicated an ejection fraction of 50 percent to 75 for the 
Veteran's heart.  

In September 2005, the Veteran was afforded a VA examination for 
his hypertension, heart problems, and diabetes mellitus.  Records 
indicated that the Veteran had his first heart attack in March 
2000, at which time he worked for a fibro-optic company.  The 
Veteran returned to work several months later, but the business 
declared bankruptcy.  Thereafter, the Veteran worked as a field 
engineer doing three projects at a time, which he found very 
stressful.  In September 2003, the Veteran was diagnosed with 
hypertension.  In March 2005, the Veteran was diagnosed to have 
myocardial infarction and underwent a quadruple bypass.  
Thereafter, the Veteran reported that he had been very weak and 
unable to work.  With respect to his diabetes, the Veteran denied 
blood sugar problems necessitating hospitalization and that his 
diabetes was currently controlled by diet.  With respect to his 
heart, the Veteran reported chest pain, easy fatigability, 
fainting attack, and loss of strength and stamina.  The Veteran 
noted that he could walk only about 200 yards before getting pain 
in the calf and was unable to stand for more than 15 minutes.  
The Veteran's functional impairments included loss of stamina, 
strength, inability to concentrate, and insomnia.  He was unable 
to mow the lawn or vacuum, but was able to dress and bathe 
himself.  The Veteran also reported that he was not working.  On 
physical examination, the Veteran's heart was normal, but there 
was some neuralgia around the ankles where the Veteran could only 
feel about 10 percent.  A chest x-ray showed mild cardiomegaly 
and a two-D echo showed normal left ventricle size and normal 
left ventricular systolic function with an ejection fraction of 
65 percent.

During a September 2006 VA mental health treatment appointment, 
the Veteran confirmed that he was feeling "down" with no energy 
or motivation.  The Veteran brought a claim for disability 
benefits before the SSA, claiming an inability to work based on 
his "heart attacks, clogged arteries, high blood pressure, 
depression."  During a September 2006 Mental Status Examination 
for SSA purposes the Veteran reported a history of depression 
following his first heart attack in 2000.  The Veteran noted 
problems sleeping and decreased energy, interests, and 
concentration.  The Veteran also described panic attacks and 
anxiety over finances and his health.  The Veteran's reported job 
history included work as an electrician, industrial electronics 
tech, and engineer.  The Veteran reported last working in January 
2005 for one week, after which he was fired reportedly due to an 
inability to effectively supervise due to his depression and 
anxiety.  The Veteran also noted getting a job as a truck driver 
in 2005, but that he had had his second heart attack during 
training.  After examination, the examiner concluded "It appears 
that he has had an improvement with medication management but 
continues to deal with significant vegetative symptoms.  It 
appears that he could be relied upon [to] interact appropriately 
with peers and others but his fatigue and trouble with 
concentration would make it difficult for him to carry out job 
related tasks effectively."  The examiner diagnosed a mood 
disorder due to the Veteran's general medical condition, 
specifically his cardiovascular disease.  The examiner found the 
Veteran's prognosis guarded based on his extensive cardiovascular 
illness and the low likelihood of improvement of those problems.  

The resulting October 2006 SSA Disability Determination noted a 
primary diagnosis of an affective mood disorder and a secondary 
diagnosis of an anxiety related disorder and disability benefits 
were awarded.  

The Veteran was afforded a VA psychiatric examination in February 
2008.  The examiner noted review of the claims file.  The Veteran 
reported two years of college education and that he had been 
married for thirty years, but things were currently difficult.  
He denied any current friendships or activities or leisure 
pursuits because of his physical and medical limitations, 
although the Veteran noted being a physical person before 
becoming ill.  The Veteran noted treatment for a mood disorder 
since 2003 with the VA, for which he was prescribed an anti-
depressant.  The Veteran stated that his depression began after 
his first heart attack in 2000, that it improved greatly prior to 
his second heart attack in 2005, after which he was not able to 
work and his depression symptoms came back even stronger.  As to 
employment, the Veteran stated that he was a manager in 
telecommunications, construction, and engineering until his 2005 
heart attack and that he was no longer able to work due to his 
medical condition.  After examination, the examiner diagnosed a 
mood disorder, secondary to service-connected general medical 
conditions, and assigned a GAF score of 58.  The examiner 
concluded that the Veteran's psychiatric disorder was secondary 
to his service-connected heart problems because the Veteran 
reported that his depression began shortly after his heart attack 
when he was no longer able to work.  Finally, the examiner noted 
that the Veteran stated, "he would go back to work if he could 
do so but now considers himself totally unemployable due to his 
overall health."

In this case, the greater weight of evidence demonstrates that 
the Veteran's psychiatric disorder was the primary factor that 
prevented the Veteran from working prior to November 29, 2007.  
As noted above, the effective date of the Veteran's service 
connection for that psychiatric disorder is November 29, 2007 and 
the Veteran has never appealed that effective date.  Thus, prior 
to November 29, 2007, the Veteran's unemployability was based 
primarily on a non-service connected disorder.  In that regard, 
the Board observes that the SSA disability determination granting 
benefits was based exclusively on the Veteran's psychiatric 
disorder.  Moreover, during the May 2010 Board hearing and in 
various SSA documents, the Veteran conceded that his psychiatric 
disorder contributed in large part to his unemployment.  

The Board has considered whether the Veteran was unemployable 
prior to November 29, 2007 based solely on his service-connected 
disabilities at that time and independent of his psychiatric 
disorder.  In that regard, the medical evidence of record 
indicates that the Veteran's diabetes mellitus, type II, was 
well-controlled with diet.  In addition, according to medical 
records the Veteran's heart was functioning within normal limits, 
with an ejection fraction between 50 and 75 percent observed 
consistently.  The Veteran reported heart-related problems, such 
as decreased stamina and easy fatigability, but many of these 
symptoms were also attributed by health care providers to his 
psychiatric disorder.  The Veteran's hypertension was controlled 
by medication.  The Board recognizes that the Veteran's service-
connected disabilities, including his heart problems and 
peripheral neuropathy, resulted in certain physical limitations 
and restrictions, including restrictions on lifting and 
difficulty with extended periods of standing or walking.  These 
difficulties certainly would have made performance of some of his 
prior jobs difficult, as they were often somewhat physically 
demanding, with extended periods of walking and standing.  
However, there is no indication, nor does the Veteran contend, 
that his disabilities rendered him unable to perform more 
sedentary job activities for which he was qualified.  As noted, 
the Veteran has reported he completed at least two years of 
college at the University of Oklahoma and would have graduated 
except for an unrelated psychiatric problem.  In addition, as the 
Veteran conceded during the May 2010 Board hearing, a certain 
level of his difficulty finding employment after July 2003 could 
be attributed to difficulty in the job sectors where the Veteran 
was seeking employment, rather than due solely to physical 
problems.  Finally, there is no medical evidence of record that 
any medical professional recommended that the Veteran stop 
working permanently due to any combination of the disabilities 
for which service connection was in effect prior to November 
2007.

The Board recognizes, based on the Veteran's statements during 
the February 2008 VA examination, that there may have been a 
short period after his March 2005 heart attack that the Veteran 
was unable to work due solely to his heart problems.  However, 
the Board notes that the Veteran received a 100 percent 
disability rating for his heart from the time of his heart attack 
until July 2005.  Thus, his inability to work during the several 
months following his heart attack has already been compensated to 
the maximum extent possible.

Based on the foregoing, the Board finds that the greater weight 
of probative evidence is against assigning an effective date for 
TDIU earlier than November 29, 2007.  The evidence of record 
establishes that prior to November 29, 2007 the Veteran's 
nonservice-connected psychiatric disorder was primarily 
responsible for his inability to obtain or maintain employment 
and, at best, the Veteran's service-connected disabilities may 
have also contributed to his unemployment.  There is no 
persuasive evidence of record, however, suggesting that the 
Veteran's service-connected disabilities alone prevented him from 
obtaining or maintaining employment prior to November 29, 2007.  
Indeed, as noted, there is significant evidence of record to the 
contrary.  
 
The Board is cognizant of the Veteran's sincere belief in the 
merits of his claim, but it places less weight or probative value 
on the Veteran's statements concerning the relationship between 
his service-connected and nonservice-connected disabilities and 
his ability to maintain employment than it does on the objective 
medical evidence of record.  While the Board does not wish to 
minimize the nature and extent of the Veteran's overall 
disability during this period, the most probative evidence of 
record does not support the Veteran's claim that his service-
connected disabilities prevented him from engaging in 
substantially gainful employment during this period, without 
regard to his age or nonservice-connected disabilities. 
 
In sum, for the reasons and bases set forth above, the Board 
finds that an effective date prior to November 29, 2007, for the 
grant of a TDIU is not warranted.


ORDER

Entitlement to an effective date earlier than November 29, 2007, 
for the grant of TDIU is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


